Citation Nr: 1642054	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.  The Veteran died in November 2002; the present Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1968 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011 the Appellant testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of her testimony is of record.

In March 2014 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 
 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran is conceded to have been exposed to herbicides during service.

2.  The Veteran died in November 2002 of lung cancer, a disease that is presumed to be associated with exposure to herbicides.

CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's action below represents a complete grant of the benefit claimed on appeal.  Accordingly, discussion of VA's duties to notify and assist is not required.

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The Veteran's death certificate lists the cause of death as lung cancer.  If a veteran was exposed to herbicides in service, lung cancer is presumed to have been incurred as a result of such exposure.  38 C.F.R. § 3.309 e).  As noted in a September 2014 AOJ memorandum, the Veteran is conceded to have been exposed to herbicides in service.  Accordingly, his lung cancer is shown to be due to herbicide exposure in service, and service connection for the cause of the Veteran's death is warranted.

The AOJ issued a Supplemental Statement of the Case in September 2014 that acknowledged the Veteran's exposure to herbicides but nonetheless continued to deny service connection for the cause of the Veteran's death, based on a determination that the Veteran was not shown to have been competently diagnosed with lung cancer.  The Board disagrees.  First, the death certificate is signed by a physician and constitutes competent medical diagnosis of lung cancer as well as legal evidence of causation.  Second, the file contains a January 2012 letter from Dr. Robert K. Roush stating he treated the Veteran for non-small cell lung cancer in 2002, and an October 2014 letter from Dr. Edward Cikowski stating he had treated the Veteran for squamous cell carcinoma of the lung.  The Board finds these documents constitute competent diagnosis of lung cancer for the purpose of determining applicability of 38 C.F.R. § 3.309(e). 

In sum, the Veteran's cause of death is shown to be lung cancer that is presumed to be related to herbicide exposure during service.  Accordingly, service connection for cause of the Veteran's death must be granted.

Benefit of any reasonable doubt has been resolved in favor of the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


